Citation Nr: 0945106	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  06-29 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for fibromyalgia.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran served on active duty from August 1962 to July 
1965, and from November 1990 to July 1991.

In January 2004, the RO denied the Veteran's service 
connection claim for fibromyalgia.  As will be discussed in 
further detail below, the Veteran did not perfect a timely 
appeal of such issue and therefore the denial became final.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which determined that new and material 
evidence had been received to reopen the service connection 
claim for fibromyalgia, but concluded that service connection 
was not warranted on the merits of the claim.    Although the 
RO reopened the claim, the Board notes that the requirement 
of submitting new and material evidence to reopen a claim is 
a material legal issue the Board is required to address on 
appeal, despite the RO's action.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380, 1383-1384 (Fed. Cir. 1996).  As such, the issue is 
captioned as above.

In January 2007, the Veteran testified before a Decision 
Review Officer sitting at the RO, and in September 2007, the 
Veteran testified before the undersigned Veterans Law Judge 
sitting at the RO.  During the hearing the Veteran submitted 
additional evidence along with a waiver of initial RO 
consideration.  


FINDINGS OF FACT

1.  In a January 2004 rating decision, the RO denied service 
connection for fibromyalgia; the Veteran did not perfect a 
timely appeal following appropriate notice, and that decision 
became final.

2.  Evidence received since the January 2004 rating decision 
raises a reasonable possibility of substantiating the service 
connection claim for fibromyalgia. 

3.  Resolving any doubt in the Veteran's fibromyalgia had its 
onset during active military service.    


CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied service 
connection for fibromyalgia is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); 
currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).

2.  Evidence received since the January 2004 rating decision 
that denied service connection claim for fibromyalgia is new 
and material, and the Veteran's service connection claim for 
such disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).

3.  Fibromyalgia was incurred during active military service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102. 3.303, 4.71a, Diagnostic Code 5025 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
Veteran's new and material evidence claim for fibromyalgia, 
the Board concludes that the VCAA does not preclude the Board 
from adjudicating this claim.  This is so because the Board 
is taking action favorable to the Veteran by reopening such 
claim and ultimately granting service connection.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

In January 2004, the RO denied the Veteran's service 
connection claim for fibromyalgia.  Although the Veteran 
filed a notice of disagreement, he did not timely perfect an 
appeal after the RO issued a statement of the case in May 
2005; his substantive appeal was received in August 2005.  
Accordingly, the January 2004 denial of service connection 
for fibromyalgia became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009);

A service connection claim may be reopened if new and 
material evidence is received.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

In this case, the untimely substantive appeal (received in 
August 2005) of the January 2004 rating decision was 
considered by the RO as a claim to reopen his previously 
denied service connection claim for fibromyalgia.

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA when the January 2004 rating decision 
was adjudicated included the Veteran's service treatment 
records, VA medical evidence, private medical evidence, 
records from the Vet Center, and the Veteran's contentions.  
In the absence of evidence of fibromyalgia in service or on 
current medical evidence, the RO denied the Veteran's claim.

Evidence included in the claims folder since the adjudication 
of the January 2004 rating decision includes additional VA 
medical evidence, private medical evidence, and a hearing 
transcript.  Significantly, the newly received VA and private 
medical evidence shows diagnoses of fibromyalgia.  This 
evidence is material to the claim in that it shows that the 
Veteran currently has fibromyalgia and therefore raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the service connection claim for fibromyalgia is 
reopened.


II.  Service Connection Claim for Fibromyalgia

The Board herein has reopened the service connection claim 
for fibromyalgia. 
For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).

VA is authorized to pay compensation to any Persian Gulf 
Veteran suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
became manifest to a degree of disability of 10 percent or 
more not later than December 31, 2011.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2009).


For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis. In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.  To determine whether the undiagnosed illness is 
manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of § 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Here, the Veteran asserts that his fibromyalgia is related to 
his military service in the Persian Gulf.  His DD Form 214 
reveals that he served in Southwest Asia from February 1991 
to June 1991.

The record contains current diagnoses of fibromyalgia.  For 
example, according to medical statements dated in April 2004 
and May 2007, Dr. R.B.L., a private physician, opined that 
the Veteran's symptoms are compatible with fibromyalgia.  The 
physician noted that such symptoms include persistent 
progressive diffuse aches, severe pain, fatigue, poor 
sleeping, diagnosis of irritable bowel syndrome, constant 
headaches, trouble with thinking and memory, balance 
problems, mood swings, numbness in his hands and feet, dry 
mouth, anxiety, and TMJ dysfunction.  
A July 2005 statement from Dr. J.D.D., a private physician, 
reflects that the Veteran suffers multiple complaints such as 
headaches, myalgias, muscle fatigue, inability to sleep, easy 
fatigability, depression, irritable bowel syndrome, and pain.  
Dr. J.D.D. stated that those complaints can be directly 
related to his fibromyalgia.  

On March 2007 VA examination, the Veteran reported 
unexplained fatigue, sleep disturbance, paraethesias, 
headache, alternating diarrhea, and constipation, depression, 
and anxiety.  Diagnosis was subjective symptoms of 
fibromyalgia.  

The record contains an unfavorable opinion with regard to the 
etiology of the Veteran's fibromyalgia.  The March 2007 VA 
examiner opined that the fibromyalgia is not caused by or a 
result of his military service, explaining that there was an 
elongated time frame from the time he served in the Gulf War 
until the acute symptomatology.  The examiner also noted that 
the symptoms attributed to military service were determined 
to be chronic fatigue syndrome, not fibromyalgia. 

Although the March 2007 VA opinion weighs against the 
Veteran's claim, the Board emphasizes that 38 C.F.R. § 3.317 
provides that the symptomatology become manifest either 
during active military service in the Southwest Asia theater 
of operations during the PGW, or to a degree of 10 percent or 
more not later than December 31, 2011.  Therefore the March 
2007 examiner's rationale to the effect that there was an 
elongated time between the Veteran's Gulf War service and his 
symptomatology is flawed since the current regulations allow 
the symptomatology to become manifest until December 31, 
2011.  And although the Veteran is already service-connected 
for chronic fatigue syndrome, the Board cannot discount the 
current diagnoses of fibromyalgia.

Consequently, any doubt regarding the diagnosis is resolved 
in favor of the diagnosis of fibromyalgia, which is the 
resolution that favors the Veteran's claim.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

According to the applicable rating criteria for fibromyalgia, 
symptoms that are controlled by continuous medication warrant 
a 10 percent evaluation.  38 C.F.R. § 4.71(a), DC 5025.  In 
this regard, the medical treatment records reflect that the 
Veteran has been prescribed and taking medication to control 
his symptoms of fibromyalgia.  Thus, based on these findings, 
although not binding on any subsequent rating, but for the 
purpose of establishing entitlement to the presumption, the 
Board is satisfied that the Veteran's fibromyalgia has 
manifested to degree of 10 percent or more.

Therefore, the Board concludes that the Veteran has a 
qualifying chronic disability, fibromyalgia, shown to be 
manifest to a degree of at least 10 percent.  Accordingly, 
service connection is granted for fibromyalgia.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence to reopen a service connection 
claim for fibromyalgia has been received.   

Service connection for fibromyalgia is allowed, subject to 
the regulations governing the award of monetary benefits.



____________________________________________
D. C. Spickler  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


